Case: 4:17-cv-02707-AGF Doc. #: 143 Filed: 09/15/20 Page: 1 of 3 PageID #: 2126




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JAMES CODY, et al.,                        )
                                           )
              Plaintiffs,                  )
                                           )
       vs.                                 )       Case No. 4:17-CV-2707-AGF
                                           )
CITY OF ST. LOUIS,                         )
                                           )
              Defendant.                   )

                             MEMORANDUM AND ORDER

       This matter is before the Court on Defendant’s motion (ECF No. 138) to stay this

putative class action in light of City Ordinance 71217, passed by the City of St. Louis on

July 17, 2020, which “directs the Commissioner of Corrections to begin the process of

closing the Medium Security Institution (MSI) as a detainee holding facility.” ECF No.

138 at 1. Defendant argues that MSI’s likely imminent closure will render Plaintiffs’

request for injunctive relief to close MSI moot and has also substantially increased the

likelihood of settlement with respect to the entire case, including Plaintiffs’ damages

claims. Defendant thus argues that continued discovery unduly burdensome and not

proportional to the needs of the case and that the case should be stayed pending either

settlement or the closure of MSI. Alternatively, Defendant argues that the Court should

stay this case “with the exception of the class certification deadlines for Plaintiffs’

damages claim.” ECF No. 139 at 9.

       Plaintiffs filed their opposition to Defendant’s motion on August 18, 2020.

Plaintiffs state that they are willing to agree to a 90-day extension of the current Case
Case: 4:17-cv-02707-AGF Doc. #: 143 Filed: 09/15/20 Page: 2 of 3 PageID #: 2127




Management Order in order to permit the parties to engage in settlement negotiations, but

they do not agree to stay the deadline for Defendant’s compliance with this Court’s July

17, 2020, Order granting Plaintiffs’ motion to compel. See ECF No. 136.

       On August 28, 2020, Defendant filed a “Response to the Court’s July 17, 2020

Order” (ECF No. 142), stating that, as of August 28, 2020, it has fully complied with the

Court’s Order granting Plaintiffs’ motion to compel. In its filing, Defendant describes

the details of its compliance and thus asks, again, that its motion to stay be granted.

Plaintiffs have not responded to Defendant’s filing, and the time to do so has passed.

       Upon careful consideration of the parties’ arguments and the relevant factors,

including judicial economy and potential prejudice, see generally Landis v. North

American Co., 299 U.S. 248 (1936), the Court will grant Defendant’s motion to stay in

part. The Court will stay this case for 90 days to permit the parties to engage in

settlement negotiations.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s motion to stay this case is

GRANTED in part as follows: all pending deadlines in this case are STAYED until

December 14, 2020, in order to permit the parties to engage in good faith settlement

discussions. ECF No. 138.

       IT IS FURTHER ORDERED that on or before December 14, 2020, the parties

shall file a status report advising the Court of the status of settlement discussions and, if


                                               2
Case: 4:17-cv-02707-AGF Doc. #: 143 Filed: 09/15/20 Page: 3 of 3 PageID #: 2128




appropriate, either dismissal papers or a motion to lift the stay and a proposed amended

schedule for the remainder of this litigation.

       IT IS FURTHER ORDERED that the trial setting of July 12, 2021 is

VACATED, to be reset, if appropriate, following lifting of the stay.

       IT IS FURTHER ORDERED that Plaintiffs’ motion to amend the Case

Management Order is DENIED. ECF No. 140.




                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE

Dated this 15th day of September, 2020.




                                                 3
